Per Curiam.
The defendant appeals from the trial court’s judgment entering certain pendente lite orders in this dissolution case. The trial court issued a comprehensive and well reasoned memorandum of decision setting forth its factual findings in detail and applying the appropriate legal criteria. See Kaplan v. Kaplan, 8 Conn. App. 114, 116-18, 510 A.2d 1024 (1986). There is no requirement in the applicable statutes which makes it mandatory that a trial court consider the federal tax implications of its financial orders. The court’s judgment was not an abuse of its necessarily broad discretion. McPhee v. McPhee 186 Conn. 167, 177, 440 A.2d 274 (1982); Niles v. Niles, 9 Conn. App. 240, 254, 518 A.2d 932 (1986); Jetmore v. Jetmore, 6 Conn. App. 632, 634, 507 A.2d 116 (1986).
There is no error.